Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on January 21, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.       Claims 1-15, drawn to a structure for a heterojunction junction transistor, classified in class H01L29/737.
II.        Claims 16-20, drawn to a method of forming a structure for a heterojunction bipolar transistor, classified in class H01L21/02381.
The inventions are distinct each from the other because of the following reasons:	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process comprising, e.g., a collector layer with an inclined side surface can be formed by patterning and etching of a 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(C)A different field of search: Where it is nec-essary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing dif-ferent search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. (MPEP § 808.02 (c)).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
During a telephone conversation with Attorney William Allen on 03/05/2021, a provisional election was made without traverse to prosecute the Invention of Group I, Claims 1-15, drawn to a structure for a heterojunction junction transistor. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adkisson et al. (Pub. No.: US 2014/0353725 A1).

Regarding Claim 1, Adkisson et al. discloses a  structure for a heterojunction junction transistor, the structure comprising: 			a collector layer including an inclined side surface (Par. 0083-0087, Fig. 26 – collector layer 220);													a dielectric layer positioned in a lateral direction adjacent to the inclined side surface of the collector layer (Par. 0086-0088, Fig. 26 – dielectric layer 203);						an intrinsic base over the collector layer (Par. 0087-0088, Fig. 26 – intrinsic base layer 230);													an emitter over the intrinsic base (Par. 0095-0096, Fig. 26 – emitter 280);				a first airgap positioned between the dielectric layer and the inclined side surface of the collector layer in the lateral direction (Par. 0088, Fig. 26 – first airgap 204 is positioned between a part of the dielectric layer 203 and the inclined surface of the collector layer 220); and			an extrinsic base positioned in the lateral direction adjacent to the intrinsic base, the extrinsic base positioned over the first airgap (Par. 0089-0091, Fig. 26 – extrinsic base layer comprising layers 260 & 265).
Regarding Claim 8, Adkisson et al., as applied to claim 1, discloses the structure wherein the extrinsic base includes a first semiconductor layer extending laterally over the first airgap (Par. 0090 - the extrinsic base includes a first semiconductor layer 265).
Regarding Claim 12, Adkisson et al., as applied to claim 1, discloses the structure further comprising: a handle wafer having a top surface, wherein the dielectric layer Par. 0084 – implied).
Regarding Claim 13, Adkisson et al., as applied to claim 12, discloses the structure wherein the inclined side surface of the collector layer is inclined relative to the top surface of the handle wafer (Par. 0084 – implied).
Regarding Claim 14, Adkisson et al., as applied to claim 13, discloses the structure wherein the extrinsic base includes a first semiconductor layer over the first airgap, the first airgap is positioned in a vertical direction between the top surface of the handle wafer and the first semiconductor layer, and the extrinsic base includes a second semiconductor layer on the first semiconductor layer, and the second semiconductor layer comprises silicon and germanium (Par. 0084, 0090 & 0093 – first semiconductor layer 265, second semiconductor layer 260).

Allowable Subject Matter
Claims 2-7, 9-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/05/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812